In an action to recover damages for personal injuries alleged to have been sustained by plaintiff as the result of a collision between a bus operated by defendant and a taxicab operated by plaintiff, defendant appeals from a judgment in plaintiff’s favor, entered upon the verdict of a jury, for $10,000. Judgment reversed on the facts and new trial granted, with costs to abide the event, unless plaintiff, within tw.enty days after the entry of the order hereon, shall file a stipulation consenting to reduce the verdict and the judgment by the sum of $5,000. If such stipulation be filed, the judgment, as thus reduced, is unanimously affirmed, without costs. On the facts disclosed by this record, the interests of justice require either that the judgment be reduced to the extent indicated or that a new trial be had. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.